Exhibit 10.23
MANAGEMENT CONTINUITY AGREEMENT
(As Amended to Comply with Section 409A of the Internal Revenue Code)
     THIS AGREEMENT, dated as of                     , 2009 is made by and
between Cooper Industries, Ltd., a Bermuda corporation (“Cooper”), Cooper US,
Inc., a Delaware corporation (the “Company”), and                     (the
“Executive”).
     WHEREAS, the Company is a significant subsidiary of Cooper and Executive is
employed by the Company in a key management position; and
     WHEREAS, Cooper considers it essential to the best interests of its
shareholders to foster the continued employment of key management personnel of
the Company; and
     WHEREAS, the Board recognizes that, as is the case with many publicly held
corporations, the possibility of a Change in Control exists and that such
possibility, and the uncertainty and questions which it may raise among
management, may result in the departure or distraction of management personnel
to the detriment of the Company and its shareholders; and
     WHEREAS, the Board has determined that appropriate steps should be taken to
reinforce and encourage the continued attention and dedication of members of the
Company’s management, including the Executive, to their assigned duties without
distraction in the face of potentially disturbing circumstances arising from the
possibility of a Change in Control; and
     WHEREAS, Cooper will derive substantial direct and indirect benefit from
this Agreement as the Company’s parent and desires to guaranty the Company’s
obligations hereunder in order to induce the Executive to enter into this
Agreement;
     NOW, THEREFORE, in consideration of the premises and the mutual covenants
herein contained, Cooper, the Company and the Executive hereby agree as follows:
     1. Defined Terms. The definitions of capitalized terms used in this
Agreement are provided in Section 17 hereof.
     2. Term of Agreement. The Term of this Agreement shall commence on the date
hereof and shall continue in effect through December 31, 2009; provided,
however, that commencing on January 1, 2010 and each January 1 thereafter, the
Term shall automatically be extended for one additional year unless, not later
than September 30 of the preceding year, the Company or the Executive shall have
given notice not to extend the Term; and further provided, however, that if a
Change in Control shall have occurred during the Term, the Term shall expire no
earlier than twenty-four (24) months beyond the month in which such Change in
Control occurred. Notwithstanding any other provision hereof, (a) the Term shall
expire upon any termination of the Executive’s employment prior to a Potential
Change in Control and (b) the Term shall expire (and for purposes of the
application of the provisions of the Agreement, shall be deemed to have expired)
on the date (or scheduled date, as the case may be) of the Executive’s
Retirement.
     3. Company’s Covenants Summarized. In order to induce the Executive to
remain in the employ of the Company and in consideration of the Executive’s
covenants set forth in Section 4 hereof, the Company agrees, under the
conditions described herein, to pay the

 



--------------------------------------------------------------------------------



 



Executive the Severance Payments and the other payments and benefits described
herein. Except as provided in Section 9.1 hereof, no Severance Payments shall be
payable under this Agreement unless there has been (or, under the terms of the
second sentence of Section 6.1 hereof, there shall be deemed to have been) a
termination of the Executive’s employment with the Company following a Change in
Control and during the Term. This Agreement shall not be construed as creating
an express or implied contract of employment and, except as otherwise agreed in
writing between the Executive and the Company, the Executive shall not have any
right to be retained in the employ of the Company.
     4. The Executive’s Covenants. The Executive agrees that, subject to the
terms and conditions of this Agreement, in the event of a Potential Change in
Control during the Term, the Executive intends to remain in the employ of the
Company until there occurs a Change in Control.
     5. Compensation Other Than Severance Payments.
     5.1 Following a Change in Control and during the Term, during any period
that the Executive fails to perform the Executive’s full-time duties with the
Company as a result of incapacity due to physical or mental illness, the Company
shall pay the Executive’s full salary to the Executive at the rate in effect at
the commencement of any such period, together with all compensation and benefits
payable to the Executive under the terms of any compensation or benefit plan,
program or arrangement maintained by the Company during such period, until the
Executive’s employment is terminated by the Company for Disability.
     5.2 If the Executive’s employment shall be terminated for any reason
following a Change in Control and during the Term, the Company shall pay the
Executive’s full salary to the Executive through the Date of Termination at the
rate in effect immediately prior to the Date of Termination (without giving
effect to any reduction in base salary, which reduction constitutes an event of
Good Reason) or, if higher, the rate in effect immediately prior to the Change
in Control, together with all compensation and benefits payable to the Executive
through the Date of Termination under the terms of the Company’s compensation
and benefit plans, programs or arrangements as in effect immediately prior to
the Date of Termination (without giving effect to any reduction in compensation
or benefits, which reduction constitutes an event of Good Reason) or, if more
favorable to the Executive, as in effect immediately prior to the Change in
Control.
     5.3 If the Executive’s employment shall be terminated for any reason
following a Change in Control and during the Term, the Company shall pay to the
Executive the Executive’s normal post-termination compensation and benefits as
such payments become due. Such post-termination compensation and benefits shall
be determined under, and (except as otherwise provided herein) paid in
accordance with, the Company’s retirement, insurance, and other compensation or
benefit plans, programs and arrangements as in effect immediately prior to the
Date of Termination (without giving effect to any adverse change in such plans,
program and arrangements, which adverse change constitutes an event of Good
Reason) or, if more favorable to the Executive, as in effect immediately prior
to the Change in Control. To the extent any such compensation or benefit is a
reimbursement or in-kind benefit plan described in Treasury
Regulation 1.409A-3(i)(1)(iv), such compensation or benefit may only be provided
if (i) the plan under which such compensation or benefit is provided sets forth
an objectively determinable nondiscretionary definition of the expenses eligible
for reimbursement or of the in-kind benefit to be provided, (ii) the plan
provides for the reimbursement of expenses incurred or the provision

 



--------------------------------------------------------------------------------



 



of the in-kind benefit during an objectively and specifically prescribed period
(which may include the lifetime of the Executive), (iii) the plan provides that
the amount of expenses eligible for reimbursement, or in-kind benefits provided,
during a particular calendar year may not affect the expenses eligible for
reimbursement, or in-kind benefits to be provided, in any other taxable year,
(iv) the reimbursement of any eligible expense is made on or before the last day
of the calendar year following the calendar year in which the expense was
incurred, and (v) the right to reimbursement or in-kind benefits is not subject
to liquidation or exchange for another benefit. To the extent any compensation
or benefit provided hereunder is not a reimbursement or in-kind benefit, it
shall only be provided to the extent, and at the times, permitted under
Section 409A of the Code. Company and Executive agree that (i) the provision of
the disability, accident, and health insurance benefits set forth in section
6.1(B) of this Agreement for the period ending eighteen (18) months after the
Executive’s Separation from Service and (ii) the provision of the life insurance
benefits set forth in Section 6.1(B) of this Agreement, to the extent the cost
of such life insurance does not exceed the applicable dollar amount set forth in
Section 402(g)(1)(B) of the Code, do not constitute a deferral of compensation
under Section 409A pursuant to Treasury Regulation section 1.409A-1(b)(9)(v)(B)
and accordingly may be provided during the six-month period following the
Executive’s Separation from Service. However, with respect to (i) the cost of
any life insurance benefit that exceeds the applicable dollar amount set forth
in Section 402(g)(1)(B) of the Code or (ii) any other benefit set forth on
Schedule A hereto that constitutes a deferral of compensation for purposes of
Section 409A, (A) such benefits will only be provided if the Executive has
incurred a Separation from Service, (B) such benefits will not be provided
during the six-month period following the Executive’s Separation from Service,
and (C) to the extent such benefits are not provided pursuant to clause
(B) hereof, the benefits not provided during such six-month period shall be
provided to the Executive on the first day of the seventh month following such
Separation from Service.
     6. Severance Payments.
     6.1 Subject to Section 6.2 hereof, if (i) the Executive’s employment is
terminated following a Change in Control and during the Term, other than (A) by
the Company for Cause, (B) by reason of death, Disability or Retirement, or
(C) by the Executive without Good Reason, then the Company shall pay the
Executive the amounts, and provide the Executive the benefits, described in this
Section 6.1 (“Severance Payments”) and Section 6.2, in addition to any payments
and benefits to which the Executive is entitled under Section 5 hereof. For
purposes of this Agreement, the Executive’s employment shall be deemed to have
been terminated following a Change in Control by the Company without Cause or by
the Executive with Good Reason, if (i) the Executive’s employment is terminated
by the Company without Cause after the occurrence of a Potential Change in
Control and prior to a Change in Control (whether or not a Change in Control
ever occurs) and such termination was at the request or direction of a Person
who has entered into an agreement with the Company the consummation of which
would constitute a Change in Control or (ii) the Executive terminates his
employment for Good Reason after the occurrence of a Potential Change in Control
and prior to a Change in Control (whether or not a Change in Control ever
occurs) and the circumstance or event which constitutes Good Reason occurs at
the request or direction of such Person.
     (A) In lieu of any further salary payments to the Executive for periods
subsequent to the Date of Termination and in lieu of any severance benefit
otherwise payable to the Executive, the Company shall pay to the Executive a
lump sum severance payment, in cash,

3



--------------------------------------------------------------------------------



 



equal to       [ ] (or, if less, the number of full and partial years between
the Date of Termination and the Executive’s scheduled date of Retirement) times
the sum of (i) the Executive’s base annual salary as in effect immediately prior
to the Date of Termination (without giving effect to any reduction in base
annual salary, which reduction constitutes an event of Good Reason) or, if
higher, in effect immediately prior to the Change in Control, and (ii) the
higher of (A) the average annual bonus earned by the Executive pursuant to the
annual bonus or incentive plan maintained by the Company in respect of the three
fiscal years ending immediately prior to the fiscal year in which occurs the
Date of Termination (without giving effect to any reduction in bonus caused by
an adverse change in the Executive’s bonus plan participation, which adverse
constitutes an event of Good Reason) or, if higher, immediately prior to the
fiscal year in which occurs the Change in Control or (B) the Executive’s target
annual bonus for the fiscal year in which occurs the Date of Termination
(without giving effect to any reduction in bonus caused by an adverse change in
the Executive’s bonus plan participation, which adverse change constitutes an
event of Good Reason) or, if higher, the fiscal year in which occurs the Change
in Control.
     (B) For the                      [ ] month period (or, if less, the number
of months between the Date of Termination and the Executive’s scheduled date of
Retirement) immediately following the Date of Termination, the Company shall
arrange to provide the Executive and his dependents with life, disability,
accident and health insurance benefits substantially similar to those provided
to the Executive and his dependents immediately prior to the Date of Termination
(without giving effect to any reduction in benefits, which reduction constitutes
an event of Good Reason) or, if more favorable to the Executive, those provided
to the Executive and his dependents immediately prior to the Change in Control,
at no greater cost to the Executive than the cost to the Executive immediately
prior to such date; provided, however, that, unless the Executive consents to a
different method (after taking into account the effect of such method on the
calculation of “parachute payments” pursuant to Section 6.2 hereof), such health
insurance benefits shall be provided through a third-party insurer. Benefits
otherwise receivable by the Executive pursuant to this Section 6.1 (B) shall be
reduced to the extent benefits of the same type are received by or made
available to the Executive during the                      [ ] (or, if less, the
number of months between the Date of Termination and the Executive’s scheduled
date of Retirement) month period following the Executive’s termination of
employment (and any such benefits received by or made available to the Executive
shall be reported to the Company by the Executive); provided, however, that the
Company shall reimburse the Executive for the excess, if any, of the cost of
such benefits to the Executive over such cost immediately prior to the Date of
Termination or, if more favorable to the Executive, the date on which the Change
in Control occurs. If the Severance Payments shall be decreased pursuant to
Section 6.2 hereof, and the Section 6.1(B) benefits which remain payable after
the application of Section 6.2 hereof are thereafter reduced pursuant to the
immediately preceding sentence, the Company shall, no later than five
(5) business days following such reduction, pay to the Executive the least of
(a) the amount of the decrease made in the Severance Payments pursuant to
Section 6.2 hereof, (b) the amount of the subsequent reduction in these
Section 6.1(B) benefits, or (c) the maximum amount which can be paid to the
Executive without being, or causing any other payment to be, nondeductible by
reason of section 280G of the Code.
     In the event the Executive receives health insurance benefits during the
                     [ ] month period following the Date of Termination pursuant
to the foregoing provisions of this Section 6.1(B), the Executive and his or her
dependents shall continue to be

4



--------------------------------------------------------------------------------



 



eligible for health insurance benefits for up to an additional sixty
(60) months, provided however, that no benefits will be provided (i) if health
insurance benefits are available to the Executive through another employer
during such period, or (ii) after the insured individual reaches age 65. Such
health insurance benefits shall be substantially similar to, and have no greater
cost to the Executive than those in effect for the                      [ ]
month period following the Date of Termination.
     Any benefits provided pursuant to this Section 6.1(B) in any one taxable
year will not affect the amount of benefits to be provided in any other taxable
year and no such benefits may be liquidated or exchanged for any other benefit.
In the event any such benefits constitute reimbursement for expenses, such
reimbursement must be made before the end of the calendar year following the
calendar year in which the expense was incurred. In the event any such benefits
constitute a deferral of compensation under Section 409A of the Code, such
benefits will only be provided if the Executive has incurred a Separation from
Service.
     (C) Notwithstanding any provision of any annual incentive plan to the
contrary, the Company shall pay to the Executive a lump sum amount, in cash,
equal to the product of (i) the target bonus to which the Executive would have
been entitled under the Company’s annual incentive plan in respect of the year
in which the Date of Termination occurs and (ii) a fraction, the numerator of
which shall be the number of months (including fractions thereof) from the first
day of the fiscal year during which the Date of Termination occurs to the Date
of Termination, and the denominator of which shall be twelve (12); provided,
however, that if the Date of Termination occurs during the same year as the
Change in Control, the payment under this Section 6.1(C) shall be offset by any
payments received under the Company’s annual incentive plan in connection with
such Change in Control.
     (D) In addition to the retirement benefits to which the Executive is
entitled under each Pension Plan or any successor plan thereto, the Company
shall pay the Executive a lump sum amount, in cash, equal to the sum of (i) the
contributions that would have been made by the Company to the Executive’s
account in the Cooper Retirement Savings and Stock Ownership Plan; and (ii) the
pay-related credits that would have been made to the Executive’s account in the
Cooper Supplemental Executive Retirement Plan (the plans referred to in
subsections (i) and (ii) hereof, “The Plans”), in each case, during the
                     [ ] month (or, if less, the number of months between the
Date of Termination and the Executive’s scheduled date of Retirement) period
immediately following the Executive’s Date of Termination based upon: (1) the
terms and provisions of The Plans as in effect immediately prior to the Change
in Control; (2) the lump sum payment set forth in Section 6.1(A) hereof, which
lump sum shall be deemed to have been earned ratably over such period; and
(3) the assumption that the Executive was making the maximum allowable pre-tax
contributions under The Plans during such period.
     (E) The Company shall provide the Executive with outplacement services
suitable to the Executive’s position for a period of one year or, if earlier,
until the first acceptance by the Executive of an offer of employment.
     (F) Cooper shall continue to maintain officers’ indemnification insurance
for the Executive for a period of five years following the Date of Termination,
the terms and conditions of which shall be no less favorable than the terms and
conditions of the officers’ indemnification

5



--------------------------------------------------------------------------------



 



insurance maintained by Cooper for the Executive immediately prior to the date
on which the Change in Control occurs.
     (G) No payment will be made pursuant to this Section 6.1 unless Executive
has incurred a Separation from Service, and the aggregate amount of payments
payable pursuant to this Section 6.1 constituting a deferral of compensation
(for purposes of Section 409A of the Code) that are provided in the six-month
period following such Separation from Service shall not exceed the amount set
forth in Treasury Regulation §1.409A-1(b)(9)(iii)(A). To the extent the
aggregate amount of such payments would exceed such amount, such excess shall be
deferred until the first day of the seventh month following such Separation from
Service. If any payments (or portion thereof) are required to be deferred
pursuant to the preceding sentence, the order of deferred payments shall be the
payments specified in paragraphs (E), (D), (C), and (A) respectively.
     6.2 (A) Whether or not the Executive becomes entitled to the Severance
Payments, if any payment or benefit received or to be received by the Executive
in connection with a Change in Control or the termination of the Executive’s
employment (whether pursuant to the terms of this Agreement or any other plan,
arrangement or agreement with the Company, any Person whose actions result in a
Change in Control or any Person affiliated with the Company or such Person) (all
such payments and benefits, including the Severance Payments, being hereinafter
called “Total Payments”) will be subject (in whole or part) to the Excise Tax,
then, subject to the provisions of subsection (B) of this Section 6.2, the
Company shall pay to the Executive an additional amount (the “Gross-Up Payment”)
such that the net amount retained by the Executive, after deduction of any
Excise Tax on the Total Payments and any federal, state and local income and
employment taxes and Excise Tax upon the Gross-Up Payment, shall be equal to the
Total Payments. For purposes of determining the amount of the Gross-Up Payment,
the Executive shall be deemed to pay federal income taxes at the highest
marginal rate of federal income taxation in the calendar year in which the
Gross-Up Payment is to be made and state and local income taxes at the highest
marginal rate of taxation in the state and locality of the Executive’s residence
on the Date of Termination (or if there is no Date of Termination, then the date
on which the Gross-Up Payment is calculated for purposes of this Section 6.2),
net of the maximum reduction in federal income tax which could be obtained from
deduction of such state and local taxes.
     (B) In the event that the amount of the Total Payments does not exceed 110%
of the largest amount that would result in no portion of the Total Payments
being subject to the Excise Tax (the “Safe Harbor”), then subsection (A) of this
Section 6.2 shall not apply and the noncash Severance Payments shall first be
reduced (if necessary, to zero), and the cash Severance Benefits shall
thereafter be reduced (if necessary, to zero) so that the amount of the Total
Payments is equal to the Safe Harbor.
     (C) For purposes of determining whether any of the Total Payments will be
subject to the Excise Tax and the amount of such Excise Tax, (i) all of the
Total Payments shall be treated as “parachute payments” within the meaning of
section 280G(b)(2) of the Code, unless in the opinion of tax counsel (“Tax
Counsel”) reasonably acceptable to the Executive and selected by the accounting
firm which was, immediately prior to the Change in Control, Cooper’s independent
auditor (the “Auditor”), such other payments or benefits (in whole or in part)
do not constitute parachute payments, including by reason of section
280G(b)(4)(A) of the Code, (ii) all

6



--------------------------------------------------------------------------------



 



“excess parachute payments” within the meaning of section 280G(b)(l) of the Code
shall be treated as subject to the Excise Tax unless, in the opinion of Tax
Counsel, such excess parachute payments (in whole or in part) represent
reasonable compensation for services actually rendered, within the meaning of
section 280G(b)(4)(B) of the Code, in excess of the Base Amount allocable to
such reasonable compensation, or are otherwise not subject to the Excise Tax,
and (iii) the value of any noncash benefits or any deferred payment or benefit
shall be determined by the Auditor in accordance with the principles of sections
280G(d)(3) and (4) of the Code. Prior to the payment date set forth in
Section 6.3 hereof, the Company shall provide the Executive with its calculation
of the amounts referred to in this Section 6.2(C) and such supporting materials
as are reasonably necessary for the Executive to evaluate the Company’s
calculations. If the Executive disputes the Company’s calculations (in whole or
in part), the reasonable opinion of Tax Counsel with respect to the matter in
dispute shall prevail.
     (D) In the event that (i) amounts are paid to the Executive pursuant to
subsection (A) of this Section 6.2, (ii) the Excise Tax is finally determined to
be less than the amount taken into account hereunder in calculating the Gross-Up
Payment, and (iii) after giving effect to such redetermination, the Severance
Payments are to be reduced pursuant to subsection (B) of this Section 6.2, the
Executive shall repay to the Company, within five (5) business days following
the time that the amount of such reduction in Excise Tax is finally determined,
the portion of the Gross-Up Payment attributable to such reduction (plus that
portion of the Gross-Up Payment attributable to the Excise Tax and federal,
state and local income and employment taxes imposed on the Gross-Up Payment
being repaid by the Executive), to the extent that such repayment results in
(i) no portion of the Total Payments being subject to the Excise Tax and (ii) a
dollar-for-dollar reduction in the Executive’s taxable income and wages for
purposes of federal, state and local income and employment taxes) plus interest
on the amount of such repayment at the rate provided in section 1274(b)(2)(B) of
the Code. In the event that (x) the Excise Tax is determined to exceed the
amount taken into account hereunder at the time of the termination of the
Executive’s employment (including by reason of any payment the existence or
amount of which cannot be determined at the time of the Gross-Up Payment) and
(y) after giving effect to such redetermination, the Severance Payments should
not have been reduced pursuant to subsection (B) of this Section 6.2, the
Company shall make an additional Gross-Up Payment in respect of such excess and
in respect of any portion of the Excise Tax with respect to which the Company
had not previously made a Gross-Up Payment (plus any interest, penalties or
additions payable by the Executive with respect to such excess and such portion)
within five (5) business days following the time that the amount of such excess
is finally determined.
     6.3 Except as provided in Section 6.1(G) to the contrary, the payments
provided in subsections (A), (C) and (D) of Section 6.1 hereof and in
Section 6.2 hereof shall be made not later than the fifth day following the Date
of Termination; provided, however, that if the amounts of such payments, and the
limitations on such payments set forth in Section 6.2 hereof, cannot be finally
determined on or before such day, the Company shall pay to the Executive on such
day an estimate, as determined in good faith by the Executive or, in the case of
payments under Section 6.2 hereof, in accordance with Section 6.2 hereof, of the
minimum amount of such payments to which the Executive is clearly entitled and
shall pay the remainder of such payments (together with interest on the unpaid
remainder [or on all such payments to the extent the Company fails to make such
payments when due] at the rate provided in section 1274(b)(2)(B) of the Code) as
soon as the amount thereof can be determined but in no event later than the
thirtieth (30th) day after the Date of Termination. In the event that the amount
of the estimated payments exceeds

7



--------------------------------------------------------------------------------



 



the amount subsequently determined to have been due, such excess shall be
payable by the Executive on the fifth (5th) business day after demand by the
Company (together with interest at the rate provided in section 1274(b)(2)(B) of
the Code). At the time that payments are made under this Agreement, the Company
shall provide the Executive with a written statement setting forth the manner in
which such payments were calculated and the basis for such calculations
including, without limitation, any opinions or other advice the Company has
received from Tax Counsel, the Auditor or other advisors or consultants (and any
such opinions or advice which are in writing shall be attached to the
statement).
     6.4 The Company also shall pay to the Executive all legal fees and expenses
incurred by the Executive in disputing in good faith any issue hereunder
relating to the termination of the Executive’s employment, in seeking in good
faith to obtain or enforce any benefit or right provided by this Agreement or in
connection with any tax audit or proceeding to the extent attributable to the
application of section 4999 of the Code to any payment or benefit provided
hereunder. Such payments shall be made within five (5) business days after
delivery of the Executive’s written request(s) for payment accompanied with such
evidence of fees and expenses incurred as the Company reasonably may require,
provided, however that (i) the amount of such expenses eligible for
reimbursement in any taxable year shall not affect the expenses eligible for
reimbursement in another taxable year and (ii) any reimbursements of such
expenses shall be made no later than the end of the calendar year following the
calendar year in which the related expenses were incurred.
     7. Termination Procedures and Compensation During Dispute.
     7.1 Notice of Termination. After a Change in Control and during the Term,
any purported termination of the Executive’s employment (other than by reason of
death) shall be communicated by written Notice of Termination from the Company
to the Executive (or in the case of a termination for Good Reason, from the
Executive to the Company) in accordance with Section 10 hereof. For purposes of
this Agreement, a “Notice of Termination” shall mean a notice which shall
indicate the specific termination provision in this Agreement relied upon and
shall set forth in reasonable detail the facts and circumstances claimed to
provide a basis for termination of the Executive’s employment under the
provision so indicated. Further, a Notice of Termination for Cause is required
to include a copy of a resolution duly adopted by the affirmative vote of not
less than three-quarters (3/4) of the entire membership of the Board at a
meeting of the Board which was called and held for the purpose of considering
such termination (after reasonable notice to the Executive and an opportunity
for the Executive, together with the Executive’s counsel, to be heard before the
Board) finding that, in the good faith opinion of the Board, the Executive was
guilty of conduct set forth in clause (i) or (ii) of the definition of Cause
herein, and specifying the particulars thereof in detail.
     7.2 Date of Termination. “Date of Termination,” with respect to any
purported termination of the Executive’s employment after a Change in Control
and during the Term, shall mean (i) if the Executive’s employment is terminated
for Disability, thirty (30) days after Notice of Termination is given (provided
that the Executive shall not have returned to the full-time performance of the
Executive’s duties during such thirty (30) day period), and (ii) if the
Executive’s employment is terminated for any other reason, the date specified in
the Notice of Termination (which, in the case of a termination by the Company,
shall not be less than thirty (30) days (except in the case of a termination for
Cause) and, in the case of a termination by the

8



--------------------------------------------------------------------------------



 



Executive, shall not be less than fifteen (15) days nor more than sixty
(60) days, respectively, from the date such Notice of Termination is given).
     7.3 Dispute Concerning Termination. If within fifteen (15) days after any
Notice of Termination is given, or, if later, prior to the Date of Termination
(as determined without regard to this Section 7.3), the party receiving such
Notice of Termination notifies the other party that a dispute exists concerning
the termination, the Date of Termination shall be extended until the earlier of
(i) the date on which the Term ends or (ii) the date on which the dispute is
finally resolved, either by mutual written agreement of the parties or by a
final judgment, order or decree of an arbitrator or a court of competent
jurisdiction (which is not appealable or with respect to which the time for
appeal therefrom has expired and no appeal has been perfected); provided, that
the Date of Termination shall be extended by a notice of dispute given by the
Executive only if such notice is given in good faith and the Executive pursues
the resolution of such dispute with reasonable diligence.
     7.4 Compensation During Dispute. If a purported termination occurs
following a Change in Control and during the Term and the Date of Termination is
extended in accordance with Section 7.3 hereof, the Company shall continue to
pay the Executive the full compensation in effect when the notice giving rise to
the dispute was given (including, but not limited to, salary) and continue the
Executive as a participant in all compensation, benefit and insurance plans in
which the Executive was participating when the notice giving rise to the dispute
was given, until the Date of Termination, as determined in accordance with
Section 7.3 hereof. Amounts paid under this Section 7.4 are in addition to all
other amounts due under this Agreement (other than those due under Section 5.2
hereof) and shall not be offset against or reduce any other amounts due under
this Agreement.
     8. No Mitigation. The Company agrees that, if the Executive’s employment
with the Company terminates during the Term, the Executive is not required to
seek other employment or to attempt in any way to reduce any amounts payable to
the Executive by the Company pursuant to Section 6 hereof or Section 7.4 hereof.
Further, the amount of any payment or benefit provided for in this Agreement
(other than Section 6.1(B) hereof) shall not be reduced by any compensation
earned by the Executive as the result of employment by another employer, by
retirement benefits, by offset against any amount claimed to be owed by the
Executive to the Company, or otherwise.
     9. Successors; Binding Agreement.
     9.1 In addition to any obligations imposed by law upon any successor to
Cooper or the Company, Cooper or the Company will require any successor (whether
direct or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of Cooper or the Company, as the
case may be, to expressly assume and agree to perform this Agreement in the same
manner and to the same extent that Cooper or the Company would be required to
perform it if no such succession had taken place. Failure of Cooper or the
Company to obtain such assumption and agreement prior to the effectiveness of
any such succession shall be a breach of this Agreement and shall entitle the
Executive to compensation from the Company in the same amount and on the same
terms as the Executive would be entitled to hereunder if the Executive were to
terminate the Executive’s employment for Good Reason after a Change in

9



--------------------------------------------------------------------------------



 



Control, except that, for purposes of implementing the foregoing, the date on
which any such succession becomes effective shall be deemed the Date of
Termination.
     9.2 This Agreement shall inure to the benefit of and be enforceable by the
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees. If the Executive shall
die while any amount would still be payable to the Executive hereunder (other
than amounts which, by their terms, terminate upon the death of the Executive)
if the Executive had continued to live, all such amounts, unless otherwise
provided herein, shall be paid in accordance with the terms of this Agreement to
the executors, personal representatives or administrators of the Executive’s
estate.
     10. Notices. For the purpose of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by United States
registered mail, return receipt requested, postage prepaid, addressed, if to the
Executive, to the address inserted below the Executive’s signature on the final
page hereof and, if to Cooper or the Company, to the address set forth below, or
to such other address as either party may have furnished to the other in writing
in accordance herewith, except that notice of change of address shall be
effective only upon actual receipt:
To the Company:
Cooper US, Inc.
P.O. Box 4446
Houston, Texas 77210-4446
Attention: Senior Vice President, Human Resources
To Cooper:
Cooper Industries, Ltd.
P.O. Box 4446
Houston, Texas 77210-4446
Attention: General Counsel
     11. Miscellaneous. No provision of this Agreement may be modified, waived
or discharged unless such waiver, modification or discharge is agreed to in
writing and signed by the Executive and authorized officers of Cooper and the
Company. No waiver by any party hereto at any time of any breach by another
party hereto of, or of any lack of compliance with, any condition or provision
of this Agreement to be performed by any party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time. This Agreement supersedes any other agreements or
representations, oral or otherwise, express or implied, with respect to the
subject matter hereof which have been made by either party; provided, however,
that this Agreement shall supersede any agreement setting forth the terms and
conditions of the Executive’s employment with the Company only in the event that
the Executive’s employment with the Company is terminated on or following a
Change in Control by the Company other than for Cause or by the Executive for
Good Reason. The validity, interpretation, construction and performance of this
Agreement shall be governed by the laws of the State of Texas. All references to
sections of the Exchange Act or the Code shall be deemed also to refer to any
successor provisions to such sections. Any payments provided for hereunder shall
be reduced to the extent necessary so that the Company may satisfy any
applicable

10



--------------------------------------------------------------------------------



 



withholding required under federal, state or local law and any additional
withholding to which the Executive has agreed. The obligations of Cooper, the
Company and the Executive under this Agreement which by their nature may require
either partial or total performance after the expiration of the Term (including,
without limitation, those under Sections 6 and 7 hereof) shall survive such
expiration.
     12. Validity. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.
     13. Counterparts. This Agreement may be executed in several counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.
     14. Settlement of Disputes; Arbitration.
     14.1 All claims by the Executive for benefits under this Agreement shall be
directed to and determined by the Board and shall be in writing. Any denial by
the Board of a claim for benefits under this Agreement shall be delivered to the
Executive in writing and shall set forth the specific reasons for the denial and
the specific provisions of this Agreement relied upon. The Board shall afford a
reasonable opportunity to the Executive for a review of the decision denying a
claim and shall further allow the Executive to appeal to the Board a decision of
the Board within sixty (60) days after notification by the Board that the
Executive’s claim has been denied.
     14.2 Any further dispute or controversy arising under or in connection with
this Agreement shall be settled exclusively by arbitration in Houston, Texas in
accordance with the rules of the American Arbitration Association then in
effect; provided, however, that the evidentiary standards set forth in this
Agreement shall apply. Judgment may be entered on the arbitrator’s award in any
court having jurisdiction. Notwithstanding any provision of this Agreement to
the contrary, the Executive shall be entitled to seek specific performance of
the Executive’s right to be paid until the Date of Termination during the
pendency of any dispute or controversy arising under or in connection with this
Agreement.
     14.3 The Company shall pay to the Executive all legal fees and expenses
incurred by the Executive in disputing in good faith any issue hereunder
relating to the termination of Executive’s employment, or in seeking in good
faith to obtain or enforce any benefit or right provided by this Agreement. Such
payment shall be made within five (5) business days after delivery of the
Executive’s written request for payment, accompanied by such evidence or fees
and expenses incurred as the Company reasonably may require.
     15. Termination of Prior Management Continuity Agreement. This Agreement
supercedes any Management Continuity Agreement previously executed by Cooper
Industries, Inc. and the Executive and any such previous agreement is terminated
effective as of the date hereof.
     16. Guarantee by Cooper. Cooper, as direct obligor and not merely as a
surety, absolutely and unconditionally guarantees the punctual payment,
performance and observance of

11



--------------------------------------------------------------------------------



 



each and every covenant, agreement, duty or any other obligation of the Company
under or arising out of this Agreement (collectively, the “Guaranteed
Obligations”). This is an irrevocable and continuing guarantee of payment and
performance and not merely a guarantee of collection and shall remain in full
force and effect until the Guaranteed Obligations have been satisfied, paid and
performed in full. Cooper waives any right to require that an Executive proceed
against any other person or entity or asset liable on or securing the Guaranteed
Obligations or pursue or exhaust any other remedy whatsoever. To the fullest
extent permitted by applicable law, Cooper further waives any legal or equitable
defense to the enforceability of its obligations hereunder, and agrees that its
obligations shall be absolute and unconditional and shall not be affected or
discharged by any circumstance, act or event whatsoever (including without
limitation the insolvency, voluntary or involuntary bankruptcy, liquidation,
dissolution, winding up, merger, consolidation or reorganization of the
Company), except payment and performance in full of the Guaranteed Obligations.
     17. Definitions. For purposes of this Agreement, the following terms shall
have the meanings indicated below:
     (A) “Affiliate” shall have the meaning set forth in Rule 12b-2 promulgated
under Section 12 of the Exchange Act.
     (B) “Auditor” shall have the meaning set forth in Section 6.2 hereof.
     (C) “Base Amount” shall have the meaning set forth in section 280G(b)(3) of
the Code.
     (D) “Beneficial Owner” shall have the meaning set forth in Rule 13d3 under
the Exchange Act.
     (E) “Board” shall mean the Board of Directors of Cooper.
     (F) “Cause” for termination by the Company of the Executive’s employment
shall mean (i) the willful and continued failure by the Executive to
substantially perform the Executive’s duties with the Company (other than any
such failure resulting from the Executive’s incapacity due to physical or mental
illness or any such actual or anticipated failure after the issuance of a Notice
of Termination for Good Reason by the Executive pursuant to Section 7.1 hereof)
after a written demand for substantial performance is delivered to the Executive
by the Board, which demand specifically identifies the manner in which the Board
believes that the Executive has not substantially performed the Executive’s
duties, or (ii) the willful engaging by the Executive in conduct which is
demonstrably and materially injurious to the Company or its subsidiaries,
monetarily or otherwise. For purposes of clauses (i) and (ii) of this
definition, (x) no act, or failure to act, on the Executive’s part shall be
deemed “willful” unless done, or omitted to be done, by the Executive not in
good faith and without reasonable belief that the Executive’s act, or failure to
act, was in the best interest of the Company and (y) in the event of a dispute
concerning the application of this provision, no claim by the Company that Cause
exists shall be given effect unless the Company establishes to the Board by
clear and convincing evidence that Cause exists.

12



--------------------------------------------------------------------------------



 



     (G) A “Change in Control” shall be deemed to have occurred if the event set
forth in any one of the following paragraphs shall have occurred:
     (I) any Person is or becomes the Beneficial Owner, directly or indirectly,
of securities of Cooper (not including in the securities beneficially owned by
such Person any securities acquired directly from Cooper or its Affiliates)
representing 25% or more of the combined voting power of Cooper’s then
outstanding securities (other than Cooper’s Class B Common Shares), excluding
any Person who becomes such a Beneficial Owner in connection with a transaction
described in clause (i) of paragraph (III) below; or
     (II) the following individuals cease for any reason to constitute a
majority of the number of directors then serving on the Board: individuals who,
on the date hereof, constitute the Board and any new director (other than a
director whose initial assumption of office is in connection with an actual or
threatened election contest, including but not limited to a consent
solicitation, relating to the election of directors of Cooper) whose appointment
or election by the Board or nomination for election by Cooper’s shareholders was
approved or recommended by a vote of at least two-thirds (2/3) of the directors
then still in office who either were directors on the date hereof or whose
appointment, election or nomination for election was previously so approved or
recommended; or
     (III) there is consummated a merger or consolidation of Cooper or any
direct or indirect subsidiary of Cooper with any other corporation, other than
(i) a merger or consolidation which results in the directors of Cooper
immediately prior to such merger or consolidation continuing to constitute at
least a majority of the board of directors of Cooper, the surviving entity or
any parent thereof, or (ii) a merger or consolidation effected to implement a
recapitalization of Cooper (or similar transaction) in which no Person is or
becomes the Beneficial Owner, directly or indirectly, of securities of Cooper
(not including in the securities Beneficially Owned by such Person any
securities acquired directly from the Cooper or its Affiliates) representing 25%
or more of the combined voting power of Cooper’s then outstanding securities
(other than Cooper’s Class B Common shares); or
     (IV) the shareholders of Cooper approve a plan of complete liquidation or
dissolution of Cooper or there is consummated an agreement for the sale or
disposition by Cooper of all or substantially all of Cooper’s assets, other than
a sale or disposition by Cooper of all or substantially all of Cooper’s assets
to an entity, at least 60% of the combined voting power of the voting securities
of which are owned by shareholders of Cooper in substantially the same
proportions as their ownership of Cooper immediately prior to such sale.
     (H) “Code” shall mean the Internal Revenue Code of 1986, as amended from
time to time.

13



--------------------------------------------------------------------------------



 



     (I) “Company” shall mean Cooper US, Inc. and, shall include any successor
to its business and/or assets which assumes and agrees to perform this Agreement
by operation of law or otherwise.
     (J) “Cooper” shall mean Cooper Industries, Ltd., a Bermuda corporation and,
except in determining under Section 17(G) hereof whether any Change in Control
has occurred, shall include any successor to its business and/or assets which
assumes and agrees to perform this Agreement by operation of law or otherwise.
     (K) “Date of Termination” shall have the meaning set forth in Section 7.2
hereof.
     (L) “Disability” shall be deemed the reason for the termination by the
Company of the Executive’s employment, if, as a result of the Executive’s
incapacity due to physical or mental illness, the Executive shall have been
absent from the full-time performance of the Executive’s duties with the Company
for a period of six (6) consecutive months, the Company shall have given the
Executive a Notice of Termination for Disability, and, within thirty (30) days
after such Notice of Termination is given, the Executive shall not have returned
to the full-time performance of the Executive’s duties.
     (M) “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended from time to time.
     (N) “Excise Tax” shall mean any excise tax imposed under section 4999 of
the Code.
     (O) “Executive” shall mean the individual named in the first paragraph of
this Agreement.
     (P) “Good Reason” for termination by the Executive of the Executive’s
employment shall mean the occurrence (without the Executive’s express written
consent) after any Change in Control, or prior to a Change in Control under the
circumstances described in clauses (ii) and (iii) of the second sentence of
Section 6.1 hereof (treating all references in paragraphs (I) through (VII)
below to a “Change in Control” as references to a “Potential Change in
Control”), of any one of the following acts by Cooper or the Company, or
failures by the Company to act, unless, in the case of any act or failure to act
described in paragraph (I), (V), (VI) or (VII) below, such act or failure to act
is corrected prior to the Date of Termination specified in the Notice of
Termination given in respect thereof:
     (I) the assignment to the Executive of any duties inconsistent with the
Executive’s status as a senior executive officer of the Company or a substantial
adverse alteration in the nature or status of the Executive’s responsibilities
or reporting relationship from those in effect immediately prior to the Change
in Control;
     (II) a material reduction by the Company in the Executive’s annual base
salary as in effect on the date hereof or as the same may be increased from time
to time;

14



--------------------------------------------------------------------------------



 



     (III) the relocation of the Executive’s principal place of employment to a
location which increases the Executive’s one-way commuting distance by more than
50 miles or the Company’s requiring the Executive to be based anywhere other
than the Executive’s principal place of employment immediately prior to the
Change in Control (or permitted relocation thereof) except for required travel
on the Company’s business to an extent substantially consistent with the
Executive’s business travel obligations immediately prior to the Change in
Control;
     (IV) the failure by the Company to pay to the Executive any portion of the
Executive’s current compensation, or to pay to the Executive any portion of an
installment of deferred compensation under any deferred compensation program of
the Company, within seven (7) days of the date such compensation is due, unless
paid by Cooper pursuant to Section 16 of this Agreement;
     (V) the failure by the Company to continue in effect any compensation plan
in which the Executive participates immediately prior to the Change in Control
which is material to the Executive’s total compensation, including but not
limited to the Stock Incentive Plan, the Amended and Restated Management Annual
Incentive Plan and the Management Incentive Compensation Deferral Plan or any
substitute plans adopted prior to the Change in Control, unless an equitable
arrangement (embodied in an ongoing substitute or alternative plan) has been
made with respect to such plan, or the failure by the Company to continue the
Executive’s participation therein (or in such substitute or alternative plan) on
a basis not materially less favorable, both in terms of the amount or timing of
payment of benefits provided and the level of the Executive’s participation
relative to other participants, as existed immediately prior to the Change in
Control;
     (VI) the failure by the Company to continue to provide the Executive with
benefits substantially similar to those enjoyed by the Executive under any of
the Company’s pension, savings, life insurance, medical, health and accident, or
disability plans in which the Executive was participating immediately prior to
the Change in Control, the taking of any other action by the Company which would
directly or indirectly materially reduce any of such benefits or deprive the
Executive of any material fringe benefit enjoyed by the Executive at the time of
the Change in Control, or the failure by the Company to provide the Executive
with the number of paid vacation days to which the Executive is entitled on the
basis of years of service with the Company in accordance with the Company’s
normal vacation policy in effect at the time of the Change in Control;
     (VII) any purported termination of the Executive’s employment which is not
effected pursuant to a Notice of Termination satisfying the requirements of
Section 7.1 hereof; for purposes of this Agreement, no such purported
termination shall be effective. The Executive’s right to terminate the
Executive’s employment for Good Reason shall not be affected by the Executive’s
incapacity due to physical or mental illness. The Executive’s continued

15



--------------------------------------------------------------------------------



 



employment shall not constitute consent to, or a waiver of rights with respect
to, any act or failure to act constituting Good Reason hereunder; or
     (VIII) any failure of Cooper or the Company to obtain assumption of this
Agreements, as set forth in Section 9.1 hereof.
For purposes of any determination regarding the existence of Good Reason, any
claim by the Executive that Good Reason exists shall be presumed to be correct
unless the Company establishes to the Board by clear and convincing evidence
that Good Reason does not exist. Notwithstanding anything to the contrary stated
above, the Executive will only be treated as having Good Reason to terminate his
employment if (i) Executive has notified Company of the existence of such Good
Reason within ninety (90) days of the occurrence of one of the conditions set
forth above in clauses (I) through (VIII) and (ii) the Company has been given a
period of at least thirty (30) days during which it can remedy any such
condition and, during such period, the Company fails to remedy such condition
     (Q) “Gross-Up Payment” shall have the meaning set forth in Section 6.2
hereof.
     (R) “Notice of Termination” shall have the meaning set forth in Section 7.1
hereof.
     (S) “Pension Plan” shall mean any tax-qualified, supplemental or excess
benefit pension plan maintained by the Company and any other plan or agreement
entered into between the Executive and the Company which is designed to provide
the Executive with supplemental retirement benefits.
     (T) “Person” shall have the meaning given in Section 3(a)(9) of the
Exchange Act, as modified and used in Sections 13(d) and 14(d) thereof, except
that such term shall not include (i) Cooper or any of its subsidiaries, (ii) a
trustee or other fiduciary holding securities under an employee benefit plan of
the Company or any of its Affiliates, (iii) an underwriter temporarily holding
securities pursuant to an offering of such securities, or (iv) a corporation
owned, directly or indirectly, by the shareholders of Cooper in substantially
the same proportions as their ownership of Cooper stock or (v) any individual,
entity or group whose ownership of Cooper securities is reported on Schedule 13G
pursuant to Rule 13d-1 promulgated under the Exchange Act (but only for so long
as such ownership is so reported).
     (U) “Potential Change in Control” shall be deemed to have occurred if the
event set forth in any one of the following paragraphs shall have occurred:
     (I) Cooper enters into an agreement, the consummation of which would result
in the occurrence of a Change in Control;
     (II) Cooper or any Person publicly announces an intention to take or to
consider taking actions which, if consummated, would constitute a Change in
Control;

16



--------------------------------------------------------------------------------



 



     (III) any Person becomes the Beneficial Owner, directly or indirectly, of
securities of Cooper representing 15% or more of either the then outstanding
Class A Common Shares of Cooper or the combined voting power of Cooper’s then
outstanding securities other than Cooper’s Class B Common Shares (not including
in the securities beneficially owned by such Person any securities acquired
directly from Cooper or its Affiliates); or
     (IV) the Board adopts a resolution to the effect that, for purposes of this
Agreement, a Potential Change in Control has occurred.
     (V) “Retirement” shall mean the termination of the Executive’s employment
in accordance with the Company’s mandatory retirement policy as in effect
immediately prior to the Change in Control.
     (W) “Separation from Service” shall mean a separation from service as such
term is defined for purposes of Section 409A(a)(2)(A)(i) of the Code and the
regulations and rulings thereunder.
     (X) “Severance Payments” shall have the meaning set forth in Section 6.1
hereof.
     (Y) “Tax Counsel” shall have the meaning set forth in Section 6.2 hereof.
     (Z) “Term” shall mean the period of time described in Section 2 hereof
(including any extension, continuation or termination described therein).
     (AA) “Total Payments” shall mean those payments so described in Section 6.2
hereof.

                      COOPER INDUSTRIES, LTD       COOPER US, INC.    
 
                   
By:
          By:        
Name:
 
 
Kirk S. Hachigian       Name:  
 
James P. Williams    
Title:
  Chairman, President and Chief       Title:   Senior Vice President,    
 
  Executive Officer           Human Resources      
 
                                                  EXECUTIVE    
 
                   
 
          Address        

17